NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                           2009-3110

                                      LINDA A. WILLIAMS,

                                                     Petitioner,

                                                v.

                          MERIT SYSTEMS PROTECTION BOARD,

                                                     Respondent,

                                               and

                                DEPARTMENT OF THE ARMY,

                                                     Intervenor.

                   Petition for review of the Merit Systems Protection Board in
                                        PH0752080427-I-1.

                                          ON MOTION

                                           ORDER

        Linda A. Williams moves for an extension of time to file her reply brief.

        Upon consideration thereof,

        IT IS ORDERED THAT:

        The motion is granted. Williams' reply brief is due within 14 days of the date of

filing of this order.

                                                     FOR THE COURT

    JUL 15 2009
                                                     /s/ Jan Horbaly
            Date                                     Jan Horbaly
                                                     Clerk                       FILED
                                                                        U.S. COURT OF APPEALS FOR
                                                                          THE FEDERAL CIRCUIT


                                                                           JUL 15 2009
                                                                             JAN nUtitsALY
cc:   Linda A. Williams
      Elizabeth A. Speck, Esq.
      Calvin M. Morrow, Esq.


s17




2009-3110                        2